 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Norma O. McCauley,                                   No. CV-18-04116-PHX-DWL
10                   Plaintiff,                           ORDER
11   v.
12   Fry's Marketplace, et al.,
13                   Defendants.
14
15          On January 24, 2019, the Court ordered that service by waiver or service of the
16   summons and Second Amended Complaint in this action would be at government expense
17   on the Defendants by the U.S. Marshal or his authorized representative and directed the
18   Clerk of Court to send Plaintiff a service packet including the Second Amended Complaint
19   (Doc. 9), this Order, and both summons and request for waiver forms for the Defendants.
20   (Doc. 10.)
21          On January 29, 2019, Plaintiff Norma O. McCauley filed a motion requesting that
22   the Court direct the Clerk of Court to mail a second service packet to her because she lost
23   the first service packet. (Doc. 11.) The Court does not look favorably on this. Although
24   “[p]ro se litigants are held to less stringent standards than those of their legal counterparts,”
25   Henderson v. Alexander & Baldwin, Inc., 2007 WL 2784347, *2–3 (D. Haw. 2007), the
26   Court expects that a pro se litigant, given the opportunity to have service effectuated for
27   her at government expense, would take care not to misplace the service packet sent to her.
28   Nevertheless, the Court grants Ms. McCauley’s motion, with the admonition that she be
 1   more careful in the future. See, e.g., Simon v. San Luis Obispo Cty. Bd. of Supervisors,
 2   2009 WL 1505169, *3–4 (C.D. Cal. 2009) (noting replacement service packet had been
 3   ordered for pro se plaintiff who lost initial service packet).
 4          Therefore,
 5          IT IS ORDERED granting McCauley’s Motion for Service Packet (Doc. 11).
 6          IT IS FURTHER ORDERED that the Clerk of Court must send McCauley another
 7   service packet including the Second Amended Complaint (Doc. 9), the Court’s January 24,
 8   2019 Order (Doc. 10), and both summons and request for waiver forms for the Defendants.
 9          IT IS FURTHER ORDERED that McCauley must complete and return the service
10   packet to the Clerk of Court within 30 days of the date of filing of this Order. The United
11   States Marshal will not provide service of process if McCauley fails to comply with this
12   Order. If McCauley does not either obtain a waiver of service of the summons or complete
13   service of the Summons and Complaint on Defendants within 90 days of the filing of the
14   Second Amended Complaint, the action will be dismissed. Fed. R. Civ. P. 4(m).
15          Dated this 31st day of January, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
